        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 LIFE TECHNOLOGIES CORPORATION,

         Plaintiff,

         v.

 LIFE TECHNOLOGIES CORPORATION,
                                                                 Civil Action No. TDC-10-3527
         Defendant,

         and

 KRISHNAMURTHY GOVINDARAJ,

         Interested Party.



                                    MEMORANDUM ORDER

        In 2012, Plaintiff Life Technologies Corporation (“Plaintiff”) secured a default judgment

against Defendant Life Technologies Corporation (“Defendant”) for trademark infringement and

unfair competition under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A) (2018), based on

Defendant’s use of the same business name as Plaintiff. In 2016, after discovery on damages, the

district court (Titus, J.) issued a damages award of over $1.7 million and an award of attorney’s

fees and costs of over $555,000 against both Defendant and its president, Dr. Krishnamurthy

Govindaraj, who was not named as a defendant. This case is now before this Court on remand

from the United States Court of Appeals for the Fourth Circuit in Life Technologies Corporation

v. Govindaraj, 931 F.3d 259 (4th Cir. 2019) (“Life Technologies”). The underlying facts and the

procedural history of this case until that appeal are set forth in that opinion and need not be restated

here. Id. at 262-269.
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 2 of 10



       In Life Technologies, the Fourth Circuit did not disturb the district court’s entry of default

judgment and award of damages and attorney’s fees against Defendant but vacated the award of

damages and attorney’s fees entered as to Govindaraj on the grounds that he was never joined as

a party to this action. Id. at 265-66, 269. After affirming the district court’s holding of Govindaraj

in contempt of court for failing to comply with the requirement in a January 9, 2014 court order to

sign consent and release forms relating to various email accounts, the Fourth Circuit concluded

that where the district court “did not specify whether any of the combined damages and fees award

was entered against Govindaraj personally as a sanction for contempt,” it was “unable to determine

whether any of the combined damages and fees award should be upheld as a reasonable sanction

for contempt, or whether the entirety of the award against Govindaraj personally must be vacated.”

Id. at 269. It therefore remanded the case for a determination of “whether any portion of the

damages and fees award against Govindaraj was imposed as a sanction for his contempt of court

and, if so, the amount of that sanction.” Id. at 269. The court stated that the district court could,

if appropriate, “re-enter judgment against Govindaraj personally only as to any such sanction for

his contempt.” Id.

       At this Court’s request, the parties filed briefs on this issue. Having reviewed the briefs

and submitted materials, the Court finds that no hearing is necessary. D. Md. Local R. 105.6. For

the reasons set forth below, the Court finds that no part of the damages and attorney’s fee award

against Govindaraj was imposed as a sanction for his contempt of court and does not re-enter

judgment against Govindaraj.

                                          DISCUSSION

       Plaintiff and Govindaraj have taken diametrically opposed positions on the issue to be

decided on remand. Although conceding that the damages award was unrelated to any contempt



                                                  2
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 3 of 10



order, Plaintiff asks this Court to re-impose, as personal sanctions against Govindaraj for contempt

of court, the total amount of the $555,555.35 award of attorney’s fees, costs, and expenses (“the

Fee Award”) issued by United States District Judge Roger W. Titus. Plaintiff argues that this

entire amount “was originally imposed as a sanction against Govindaraj for his contempt.” Pl.’s

Mem. on Remand at 4-5, No. 227. The Court therefore narrows its review to the Fee Award.

Govindaraj, however, asserts that the Court should not reinstate any part of the judgment because

Judge Titus did not tie any part of the Fee Award to either of Govindaraj’s two specific acts of

contempt, and Plaintiff cannot show that any part of the award was caused by Govindaraj’s

contumacious conduct.

       As an initial matter, the Court defines the scope of its inquiry on remand as directed by the

Fourth Circuit. At two points in its opinion, the Fourth Circuit directed this Court to determine

not whether some part of the damages and fee award could be or should be assessed against

Govindaraj as sanctions for his contempt of court, but whether any portion “was originally imposed

as a sanction for his contempt of court” and whether “any monetary sanctions for contempt were

awarded against Govindaraj personally.” Id. at 269. By twice using the past tense, the Fourth

Circuit definitively directed the Court to review the record to determine whether Judge Titus had,

in fact, imposed such an award, not whether the record could support such an award.

       As to which contempt orders the Fourth Circuit asked this Court to consider, the Court

notes that in the post-judgment discovery proceedings, Govindaraj was found in contempt of court

twice. On December 20, 2012, Govindaraj was found in contempt of a March 15, 2012 court

order, entered upon the grant of default judgment in favor of Plaintiff, enjoining Defendant and its

agents, including Govindaraj, from continuing to use the prohibited “Life Technologies

Corporation” trademark (“the First Contempt Order”). Judgment Order ¶¶ 1-5, ECF No. 54; First



                                                 3
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 4 of 10



Contempt Order at 1, ECF No. 94. Then, on September 11, 2014, Govindaraj was found in

contempt of court for failing to comply with the requirement in a January 9, 2014 court order to

execute consent and release forms relating to certain email accounts in response to Plaintiff’s

discovery requests in furtherance of the calculation of damages (“the Second Contempt Order”).

Because in his appeal to the Fourth Circuit, Govindaraj challenged only the Second Contempt

Order, and the Fourth Circuit thus did not analyze the First Contempt Order, the request on remand

arguably could be construed as limited to whether Judge Titus specifically ordered Govindaraj to

pay any part of the Fee Award as sanctions relating to the Second Contempt Order. Nevertheless,

because the Fourth Circuit referenced the First Contempt Order and noted that in issuing it the

district court “with[e]ld judgment as to the sanction to impose,” Life Technologies, 931 F.3d at

263, the Court construes its mandate as considering whether the record supports a finding that any

portion of the Fee Award was imposed against Govindaraj personally as a sanction based on either

the First Contempt Order or the Second Contempt Order.

       Judge Titus issued his grant of the Fee Award to Plaintiff in an oral ruling during an April

19, 2016 hearing (“the April 2016 Hearing”) on Plaintiff’s Motion for Attorneys’ Fees, Costs, and

Expenses (“the Fees Motion”) and memorialized that ruling in a written Order on May 27, 2016

(“the May 2016 Order”). A review of the record reveals that Judge Titus never awarded attorney’s

fees as a sanction against Govindaraj pursuant to either First Contempt Order or the Second

Contempt Order. As the Fourth Circuit noted, Judge Titus made no statements in either his oral

or written rulings on the Fees Motion that explicitly or implicitly tied the award of attorney’s fees,

in part or in whole, to his previous findings of contempt, and the Court finds no such ruling in any

other part of the record. Indeed, nowhere in Judge Titus’s statements at the hearing did he actually

reference either the First or Second Contempt Order. See Apr. 2016 Hrg. Tr., ECF No. 206. The



                                                  4
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 5 of 10



court’s subsequent written Order also made no mention of the prior Contempt Orders or of any

award of sanctions for the violations referenced in the Contempt Orders. See Damages and Fees

Order, ECF No. 201.

       In arguing that Judge Titus implicitly imposed such a sanction, Plaintiff relies on the

various references by Judge Titus during the April 2016 Hearing to Govindaraj’s obstructionist

tactics during the post-judgment discovery period. For example, Judge Titus stated that during

post-judgment discovery, Plaintiff had to “go through extensive detective work that it should not

have had to go through, but for the intransigence of the corporate defendant and its principal, Dr.

Krishnamurthy.” Apr. 2016 Hrg. Tr. at 53. Plaintiff asserts that based on such statements, “Judge

Titus found Govindaraj’s conduct and defiance of court orders to be the cause of the attorney’s

fees and costs incurred by” Plaintiff, and that “Judge Titus also intended for Govindaraj himself

to pay those fees and costs.” Pl.’s Mem. on Remand at 11.

       While it is true that Judge Titus intended to hold Govindaraj personally liable for paying

the Fee Award, Plaintiff’s analysis is flawed because it improperly conflates Judge Titus’s award

of damages and attorney’s fees against Govindaraj personally under the Lanham Act and the

justification for such an award, with an award imposed as a sanction under the First Contempt

Order or the Second Contempt Order. A review of the transcript of the April 2016 Hearing reveals

that Judge Titus’s discussion of Govindaraj’s obstructive actions was provided in support of an

award of attorney’s fees under the Lanham Act, not pursuant to the Contempt Orders. The Lanham

Act provides that “[t]he court in exceptional cases may award reasonable attorney fees to the

prevailing party,” as well as costs. 15 U.S.C. § 1117(a). On March 15, 2012, at the judgment

stage, Judge Titus deemed this case “exceptional based on Defendant’s willful conduct” such that

Defendant was “required. . . to pay Plaintiff’s costs, expenses and attorneys’ fees incurred in this



                                                 5
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 6 of 10



action.” Judgment Order ¶ 8. Accordingly, on October 3, 2012, Judge Titus awarded Plaintiff

over $246,000 in attorney’s fees, costs, and expenses for the pre-judgment stage of litigation based

on this finding. In the May 2016 Order, Judge Titus again stated that this case was exceptional

under 15 U.S.C. § 1117, such that post-judgment attorney’s fees could be awarded. Moreover, in

his oral ruling on the Fees Motion, Judge Titus specifically found that Govindaraj should be held

jointly liable for “the ultimate judgment in this case,” which consisted of damages and attorney’s

fees under the Lanham Act, because he was the “mastermind” and because he had been “acting in

defiance of orders of this court.” Apr. 2016 Hrg. Tr. at 58. Thus, the record reflects that the grant

of the Fee Award was made pursuant to the Lanham Act, and Judge Titus’s references to

Govindaraj’s obstruction were offered in support of the now-overturned conclusion that

Govindaraj should be held jointly liable for damages and the Fee Award under the Lanham Act.

       Judge Titus’s references to Govindaraj’s obstruction were also provided as part of his

analysis of the Robinson factors, the 12 non-exclusive factors considered in analyzing the

reasonableness of an attorney’s fee award. Id. at 57; see Robinson v. Equifax Info. Servs., LLC,

560 F.3d 235, 243-44 (4th Cir. 2009). As relevant here, these factors include “the time and labor

expended,” “the novelty and difficulty of the questions presented,” “the attorney’s opportunity

costs in pressing the instant litigation,” “the customary fee for like work,” and “attorneys’ fees

awards in similar cases.” Robinson, 560 F.3d at 243-44. In that discussion, Judge Titus stated that

“[t]he complexity of this case” was “very substantially aggravated by the intransigence of the

defendant” and that the substantial Fee Award was deserved because of Govindaraj’s actions to

“obstruct and delay any pursuit of a damage award in this case.” Apr. 2016 Hrg. Tr. at 58. Such

findings were necessary and appropriate to justify the size of the Fee Award under the Robinson




                                                 6
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 7 of 10



factors. At no point, however, did Judge Titus link such conduct to a separate finding that the Fee

Award was to be imposed against Govindaraj as a sanction for the First or Second Contempt Order.

       The events following the issuance of the Contempt Orders further illustrate that the Fee

Award was not issued as a sanction for one of the Contempt Orders. A district court may award

monetary sanctions for civil contempt “to coerce obedience to a court order or to compensate the

complainant for losses sustained as a result of the contumacy.” In re Gen. Motors Corp., 61 F.3d

256, 258 (4th Cir. 1995) (quoting Connolly v. J.T. Ventures, 851 F.2d 930, 932 (7th Cir.1988)).

Attorney’s fees should be awarded as a sanction for contempt only upon a finding of “willful

disobedience of a court order.” Fleischmann Distilling Corp. v. Maier Brewing Co., 386 U.S. 714,

718 (1967); Columbia Gas Transmission Corp. v. Mangione Enters. of Turf Valley, 964 F. Supp.

199, 204 (D. Md. 1996) (citing Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258

(1975)). Although Judge Titus stated, in orally finding Govindaraj in contempt of the March 15,

2012 court order, that he was “withhold[ing] the judgment as to the sanction to impose,” 12/18/12

Hrg. Tr. at 127, ECF No. 213, in the subsequent First Contempt Order he made no reference to

any actual or potential award of attorney’s fees as a sanction for the contempt, and at no subsequent

point in the record was there any reference to the possibility of such a sanction.

       In the Second Contempt Order, the Court issued no immediate monetary sanction for the

contempt and instead directed Plaintiff to file a pleading “outlining the monetary damages it ha[d]

sustained as a result of the contempt” by Govindaraj; to, within that filing, “separate out the

attorney’s fees it has incurred in connection with” its motion seeking the Second Contempt Order;

and to “set forth its evidence as to whether [Govindaraj] willfully disobeyed [the] January 9, 2014

order.” Second Contempt Order at 3, ECF No. 151. Although Plaintiff filed the requested

submission on October 9, 2014 as a “Motion for Damages (Including Attorney’s Fees, Costs and



                                                 7
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 8 of 10



Expenses) Incurred as a Result of Dr. Krishnamurthy’s Contempt of Court,” (“Contempt Fees

Motion”), and the motion was fully briefed by Plaintiff and Govindaraj, the Court subsequently

denied that motion without prejudice. See ECF No. 174. In so doing, Judge Titus failed to make

any specific finding, or even to discuss, whether the submitted evidence established that

Govindaraj’s behavior amounted to “willful disobedience” of the court order. See Fleischmann,

386 U.S. at 718; Columbia Gas, 964 F. Supp. at 204. Although Judge Titus then directed Plaintiff

to file a consolidated motion for attorney’s fees, and Plaintiff submitted the Fees Motion through

which the parties briefed the issue of whether Govindaraj willfully disobeyed the court order

underlying the Second Contempt Order, neither in his oral ruling nor in his subsequent written

order did Judge Titus engage in any analysis of that issue or make any findings of fact on that

question. The fact that Judge Titus specifically signaled to the parties that he needed to make a

finding on whether Govindaraj willfully disobeyed the court order before he would award

attorney’s fees as sanctions based on the Second Contempt Order, but then never made such a

required finding, bolsters the conclusion that he did not impose the Fee Award against Govindaraj

personally as a sanction for his acts of contempt.

       Finally, Plaintiff’s claim that Judge Titus imposed the entire amount of the Fee Award

against Govindaraj personally as a sanction for the Contempt Orders is completely untenable and

inconsistent with the record. First, Plaintiff’s present request for $555,555.35 is inconsistent with

Plaintiff’s calculation, submitted in the Contempt Fees Motion, that the fees and costs incurred in

relation to the Second Contempt Order totaled $152,096,26. More broadly, in support of its overall

request of $555,555.35 in the Fees Motion, Plaintiff described the proposed award amount as based

on all “fees, costs, and expenses. . . . incurred after April 13, 2012.” Fees Mot. at 17, ECF No.

187-1. On its face, therefore, the Fee Award includes attorney’s fees for work performed before



                                                 8
        Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 9 of 10



the First Contempt Order, and long before the Second Contempt Order, was issued. Furthermore,

Plaintiff has acknowledged that the Fee Award includes fees related to: filing two motions to

compel, filing two motions for contempt, attending three days of evidentiary contempt hearings,

attending an evidentiary discovery hearing, issuing at least 13 subpoenas, attending 11 telephonic

discovery conferences, obtaining 15 extensions of the discovery period, and generally undertaking

“an exhausting request process” for Govindaraj’s emails. Pl.’s Mem. on Remand at 3. Consistent

with this representation, Plaintiff’s billing records contain entries for work on a broad range of

legal work and discovery matters beyond the work associated with the proceedings relating to the

two Contempt Orders. See, e.g., Murphey Decl. Ex. 1 at 3, ECF No. 188-3 (“Research Fourth

Circuit case law regarding whether and the extent to which the Court’s Order can be applied extra

territorially.”); id. at 7 (“Analyze federal rules regarding due date for discovery responses falling

on a weekend[.]”); Murphey Decl. Ex. 2 at 15, ECF No. 188-4 (“Draft outline of talking points for

discussions with Google/gmail and USUHS in-house counsel regarding their responses to

subpoenas for Dr. [Govindaraj’s] emails[.]”). Thus, even if Judge Titus had undertaken to identify

attorney’s fees and costs reasonably related to the Contempt Orders, there is no way he could have

concluded that the entire Fee Award should be imposed as a sanction for those Contempt Orders.

The Court therefore wholly rejects Plaintiff’s claim that the full Fee Award was imposed on

Govindaraj as a sanction for the Contempt Orders.

       As to any lesser award, although the record appears to provide sufficient evidence from

which a factfinder could reach a reasonable conclusion on the amount of attorney’s fees and costs

expended as a result of Govindaraj’s acts of contempt referenced in the Second Contempt Order,

the Fourth Circuit did not direct or authorize this Court to make such a determination. As to the

specific question posed to this Court on remand, where the record lacks any evidence to support



                                                 9
       Case 8:10-cv-03527-TDC Document 233 Filed 05/18/20 Page 10 of 10



the conclusion that Judge Titus ordered Govindaraj to pay attorney’s fees, in full or in part, as a

sanction for the acts of contempt referenced in the First or Second Contempt Orders, the Court

will not reinstate the Fee Award, or any amount of attorney’s fees, as a judgment against

Govindaraj.

                                        CONCLUSION

       For the foregoing reasons, and in resolution of the directive from the United States Court

of Appeals for the Fourth Circuit on remand, the Court finds that no portion of the damages and

fees award against Govindaraj was imposed as a sanction for his contempt of court. Accordingly,

it is hereby ORDERED that no part of the judgment against Govindaraj shall be reinstated.



Date: May 18, 2020                                    /s/ Theodore D. Chuang
                                                     THEODORE D. CHUANG
                                                     United States District Judge




                                                10
